Name: 2008/435/EC: Council Decision of 6Ã June 2008 appointing two French members of the Committee of the Regions
 Type: Decision
 Subject Matter: personnel management and staff remuneration;  EU institutions and European civil service;  Europe
 Date Published: 2008-06-12

 12.6.2008 EN Official Journal of the European Union L 153/35 COUNCIL DECISION of 6 June 2008 appointing two French members of the Committee of the Regions (2008/435/EC) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 263 thereof, Having regard to the proposal from the French Government, Whereas: (1) On 24 January 2006 the Council adopted Decision 2006/116/EC (1) appointing the members and alternate members of the Committee of the Regions for the period from 26 January 2006 to 25 January 2010. (2) Two members seats on the Committee of the Regions have become vacant following the end of the mandates of Mr Alfred ALMONT and Mr Olivier BERTRAND, HAS DECIDED AS FOLLOWS: Article 1 The following are hereby appointed as members of the Committee of the Regions for the remainder of the current term of office, ending on 25 January 2010:  Mr Alfred ALMONT, Conseiller municipal de Schoelcher (change of mandate),  Mr Olivier BERTRAND, Conseiller municipal de Saint-Sylvain de Bellegarde (change of mandate). Article 2 This Decision shall take effect on the date of its adoption. Done at Luxembourg, 6 June 2008. For the Council The President A. VIZJAK (1) OJ L 56, 25.2.2006, p. 75.